Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2013/0110761 (Viswanathan) discloses a method comprising: 
establishing, by a device, one or more windows of data comprising data points from a plurality of data points that fall within a boundary  (“Each window may include many data observations points, and/or samples” [0012]); 
determining, by the device, that a count of one or more next data points exceeds a threshold of a metric indicative of performance of a monitored device (“A central node may receive the number of samples in a window of time which exceed or have exceeded a threshold from each anomaly detection system and may calculate an estimated probability (e.g. a probability of anomalies occurring for data in the window) for each window based on the number of threshold exceeding samples and other parameters” [0015] 
“the anomalies may be ranked and/or prioritized. Data, time series data, or a stream of data (organized or ordered in time) may be divided into a series of windows, the windows similarly organized or ordered in time. Each window may include many data observations points, and/or samples. Anomalies across multiple metrics may, for example, be ranked by detecting anomalies in concurrent or series of windows of time-series data, approximating the probability of each window (e.g., the probability of observed data or samples in window exceeding or violating a threshold), and ranking the windows according to their probability (or ranking according to multiple probabilities assigned to each window). Anomalies associated with the windows may be ranked based on estimated probabilities of the windows” [0012]); 

determining that a count of next data points exceeds a threshold, where the next data points are ones that fall outside the boundary.
Another reference, US Patent 10,429,203 teaches the next data points are ones that fall outside the boundary “any time window data point within the boundary line will be predicted as a corresponding to a driving trip, while any time window data point outside of the boundary line will be predicted as not corresponding to a driving trip” (Col 14, Ln 5) but does not teach determining that a count of next data points exceeds a threshold.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 8 and 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857